­­­­UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-29360 RiT TECHNOLOGIES LTD. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) 24 Raoul Wallenberg Street, Tel Aviv, Israel (Address of principal executive offices) Moti Antebi, CFO RiT Technologies Ltd. 24 Raoul Wallenberg Street, Tel Aviv, Israel Tel: +972-3- 7664249 Fax: +972-3- 6455162 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Ordinary Shares, NIS 0.8 par value per share NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: as of December 31, 2011, 5,209,122 ordinary shares (excluding 2,125 ordinary shares held as treasury shares). Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesxNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. oYesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such reports). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: x U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board o Other If "Other" has been checked in response to the previous question indicate by check mark which financial statements the registrant has elected to follow: o Item 17 o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo 2 TABLE OF CONTENTS PART I 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3. KEY INFORMATION 6 ITEM 4. INFORMATION ON THE COMPANY 17 ITEM 4A. UNRESOLVED STAFF COMMENTS 27 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 27 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 40 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 50 ITEM 8. FINANCIAL INFORMATION 55 ITEM 9. THE OFFER AND LISTING 56 ITEM 10. ADDITIONAL INFORMATION 57 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 72 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 73 PART II 73 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 73 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 73 ITEM 15. CONTROLS AND PROCEDURES 73 ITEM 16: [RESERVED] 75 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 75 ITEM 16B. CODE OF ETHICS 75 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 76 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 76 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUERAND AFFILIATED PURCHASERS 76 76 ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 76 ITEM 16G. CORPORATE GOVERNANCE 76 ITEM 16H. MINE SAFETY DISCLOSURE 77 PART III 77 ITEM 17. FINANCIAL STATEMENTS 77 ITEM 18. FINANCIAL STATEMENTS 77 ITEM 19. EXHIBITS 78 3 INTRODUCTION Unless indicated otherwise by the context, all references in this annual report to: · "we", "us", "our", "RiT", the "Registrant" or the "Company" refer to RiT Technologies Ltd. and its wholly- owned subsidiaries; · "dollars" or "$" are to United States Dollars; · “NIS” are to New Israeli Shekels, the currency of the State of Israel; · "Companies Law" or the "Israeli Companies Law" are to the Israeli Companies Law, 5759-1999, as amended; · "SEC" are to the United States Securities and Exchange Commission; · “STINS” or “STINS COMAN” are to STINS COMAN Incorporated, a Russian corporation headquartered in Moscow, Russia, and which is our largest shareholder; · "Convertible Loan Agreement" or "Convertible Loan" are to the Convertible Loan Agreement between RiT and STINS COMAN, dated June 11, 2009, as amended on June 17, 2009, February 17, 2010, April 14, 2011, December 8, 2011 and April 17,2012; · "Enterprise" and "carrier" relate to the sectors we formerly identified as "datacom" and "telecom," respectively; · "DCIM" are to data center infrastructure management, which includes our Enterprise line of products; · “APAC” are to Asia Pacific; · "R&D" are to research and development; and · “NGN” are to Next Generation Networks. On April 27, 2012, the exchange rate between the NIS and the dollar, as quoted by the Bank of Israel, was NIS 3.757 to $1.00. Unless indicated otherwise by the context, statements in this annual report that provide the dollar equivalent of NIS amounts or provide the NIS equivalent of dollar amounts are based on such exchange rate. Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms,and the summary included herein is qualified by reference to the full text of the document which is incorporated by reference into this annual report. Trademarks Unless indicated otherwise by the context, trade names, trademarks and/or service marks appearing throughout this annual report are trademarks of RiT, its subsidiaries and/or its affiliates and may be registered in certain jurisdictions. Share Split On August 24, 2009, we effected a one-for-eight reverse split of our ordinary shares, and accordingly the par value of our ordinary shares was changed to NIS 0.8 per share. Unless indicated otherwise by the context, all ordinary share, option and per share amounts in this annual report have been adjusted to give retroactive effect to the stock split for all periods presented. 4 Cautionary Statement Concerning Forward-Looking Statements Statements in this annual report that are not statements of historical or current facts constitute "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and other federal securities laws.We have based these forward-looking statements on our current expectations and projections about future events and/or financial results. We urge you to consider that statements which use the terms "believe," "expect," "plan," "intend," "estimate," "anticipate" and similar expressions are intended to identify forward-looking statements.All forward-looking statements in this annual report and any other written or oral statements made by us or on our behalf reflect our current views about future events and are based on assumptions and are subject to risks and uncertainties, including, but not limited to, the risks and uncertainties described in "Item 3.D. – Risk Factors", that could cause our actual results to differ materially from future results expressed or implied by the forward-looking statements. Many of these factors are beyond our ability to control or predict. You should not put undue reliance on any forward-looking statements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. 5 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION 3.A. Selected Financial Data We have derived the following selected consolidated balance sheet data as of December 31, 2011 and 2010, and the selected consolidated operating data for the years ended December 31, 2011, 2010, and 2009 from our audited consolidated financial statements included elsewhere in this annual report, which have been prepared in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. We have derived the selected consolidated balance sheet data as of December 31, 2009, 2008, and 2007 and the selected consolidated operating data for the years ended December 31, 2008 and 2007 from our audited consolidated financial statements not included in this annual report, which have been prepared in accordance with U.S. GAAP. You should read the following selected consolidated financial data together with "Item 5. - Operating and Financial Review and Prospects" and our consolidated financial statements and notes thereto and the other financial information appearing elsewhere in this annual report. Operating Data Year Ended December 31, (in thousands, except per share data) Sales $ Cost of sales Gross profit Operating expenses: Research and development, gross Less - royalty-bearing participation - 73 Research and development, net Sales and marketing General and administrative Total operating expenses Operating loss ) Financial income (loss), net ) ) ) 52 64 Other income 32 - Net loss for the year $ ) $ ) $ ) $ ) $ ) 6 Operating Data (Cont’d) Year Ended December 31, (in thousands, except per share data) Basic and diluted net loss per ordinary share $ ) $ ) $ ) $ ) $ ) Weighted average number of ordinary shares used to compute basic and diluted net loss per ordinary share 4,378,942 3,171,124 2,604,428 2,060,697 1,833,772 Balance Sheet Data As of December 31, (in thousands) Working capital $ Total assets Share capital and additional paid-in capital Shareholders' equity $ 3.B. Capitalization and Indebtedness Not applicable. 3.C. Reasons for the Offer and Use of Proceeds Not applicable. 3.D. Risk Factors Investing in our ordinary shares involves a high degree of risk and uncertainty. You should carefully consider the risks and uncertainties described below, in addition to the other information contained elsewhere in this annual report, before investing in our ordinary shares. The following risk factors are not the only risk factors facing our company. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business. If any of the following risks actually occurs, our business, prospects, financial condition and results of operations could be seriously harmed. In that case, the value of our ordinary shares could decline, and you could lose all or part of your investment. Risks Related to Our Business We have a history of operating and net losses. Although we plan to begin implementing a new strategic plan, we expect to incur additional losses in 2012. We incurred operating and net losses in each of the last five fiscal years and there can be no assurance that we will be able to achieve or sustain profitable operations in the future. In particular, as part of a multi-year strategic plan to realign activities and accelerate our future growth,or the Strategic Plan approved in early May 2012 by our board of directors and more fully described below, we intend to undertake significantrearrangement of our sales, marketing and product development activities. We expect that the increased expenses associated with implementing our Strategic Planwill result in operating and net losses in 2012, even if our revenues increase as planned. Even if our implementation of the Strategic Plan allows us to achieve profitability, we may not succeed in sustaining or increasing it on a quarterly or annual basis and we cannot assure that future net income will offset our cumulative losses, which, as of December 31, 2011, were $41.7 million. 7 Global economic conditions have materially impacted our business in the past and may do so again in the future. Our business and financial condition is affected by global economic conditions. Starting in late 2008 and lasting through much of 2009, a steep downturn in the global economy sparked by uncertainty in credit markets and deteriorating consumer confidence, reduced technology spending by many organizations. More recently, credit and sovereign debt issues have destabilized certain European economies as well and thereby increased global macroeconomic uncertainties. Uncertainty about current global economic conditions continues to pose a risk as customers may postpone or reduce spending in response to restraints on credit. Should the economic slowdown resume and/or companies in our target markets reduce capital expenditures, it may cause our customers to reduce or postpone their technology spending significantly, potentially resulting in reductions in sales of our products, longer sales cycles, slower adoption of new technologies and increased price competition, each of which could have a material adverse effect on our business, operating results and financial condition. To support our Strategic Plan, we will need to raise additional financing in 2012. If we are unsuccessful, we will not be able to carry out our strategy as planned. On March31, 2012, we had cash and cash equivalents of approximately $0.8 million.Although we anticipate that our existing capital resources, including availability under the Convertible Loan, will be adequate to satisfy our working capital and capital expenditure requirements until at least April 2013, we will need to raise funds during 2012 to support the execution of our Strategic Plan. If we are unsuccessful in raising such financing on acceptable terms, we will not be able to carry out our plan and our operations and growth strategy will be materially adversely affected.In addition, if these funds are raised through the issuance of equity securities or conversion of loans into equity, the percentage ownership of existing shareholders could be significantly diluted. We have identified a material weakness in our internal control during 2011 over financial reporting. The Sarbanes-Oxley Act of 2002 imposes certain duties on us. Our efforts to comply with the management assessment requirements of Section 404 have resulted in increased general and administrative expenses and a devotion of management time and attention to compliance activities, and we expect them to continue to require the commitment of significant resources. As disclosed in Item15 of this annual report, we identified a material weakness in our internal control over financial reporting related to our revenue recognition process. A material weakness is defined as a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. As a result of this material weakness, we concluded that our internal control over financial reporting was not effective as of December 31, 2011. We have already implemented a remediation plan designed to address this material weakness. If our remedial measures are insufficient to address the material weakness or if additional material weaknesses or significant deficiencies in our internal control are discovered or occur in the future, our consolidated financial statements may contain material misstatements and we could be required to restate our financial results.In addition, our internal control over financial reporting has not and is not required to be audited by our independent registered public accounting firm. Our inability to assert that our internal controls are effective could cause our investors to lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. Failure to maintain effective internal control over financial reporting could also result in investigation and/or sanctions by regulatory authorities and could have a material adverse effect on our business and operating results, investor confidence in our reported financial information, and the market price of our ordinary shares. 8 We may experience significant fluctuations in our quarterly financial performance. Our quarterly operating results may fluctuate significantly due to a number of factors, including the size, timing and shipment of orders; customer budget cycles and budgetary freezes; the timing of introductions of new products or product upgrades (both ours and those of our competitors); customer order deferrals in anticipation of new products or product upgrades; the mix of product sales; software and hardware development problems; product quality problems; product pricing; our effective provision of customer support; and the relatively low level of general business activity during the summer months in the European market. In addition, because our customers typically request delivery within two to four weeks of order placement (which generally follows extensive sales efforts that take place over an extended period of time), a majority of our quarterly sales derive from orders placed in that quarter and, consequently, changes in the timing of expected large orders can significantly impact our operating results for that quarter. For the foregoing reasons, we believe that quarter-to-quarter comparisons of our results of operations are not necessarily meaningful and that our operating results for any particular quarter should not be relied upon as an indication of future performance. Also, in some future quarter our operating results may be below the expectations of public market analysts and investors.In such event, it is likely that the price of our ordinary shares would be materially adversely affected. Since our order backlog is limited, we have a limited ability to project our future sales. Since we have a limited order backlog, our revenues for any specific quarter are dependent primarily on orders received and delivered during that same quarter. A delay in the recognition of revenue, even from one customer, may have a significant negative impact on our results of operations for a given period. We base our decisions regarding our operating expenses on anticipated revenue trends, and our expense levels are relatively fixed, or require some time for adjustment. Because only a small portion of our expenses varies with our revenues, if revenue levels fall below our expectations, our earnings will decrease. We depend upon independent distributors, representatives and strategic alliance partners for a significant portion of our sales. Our sales strategy relies primarily upon sales through independent distributors, resellers/integrators, original equipment manufacturers, or OEMs, and other strategic alliance partners with major cabling companies. While we are highly dependent upon acceptance of our products and solutions by such third parties and their active marketing and sales efforts relating to our products and solutions, most of our OEMs and distributors are not obligated to deal with us exclusively, and are not contractually subject to minimum purchase requirements. In addition, some of our distributors may sell competing products or solutions. As a result, our distributors may give higher priority to products or services of our competitors or their own products and solutions, thereby reducing their efforts to sell our products and services. There can be no assurance that such distributors, representatives or strategic alliance partners will act as effective sales agents for us, that they will remain our partners, or that, if we terminate or lose any of them, we will be successful in replacing them. Any such disruption in our distribution channels could adversely affect our business, financial condition and operating results. 9 Our carrier products generally have long sales cycles. This increases the cost of obtaining orders and reduces the predictability of our earnings. The sale of our carrier solutions to telephone companies, commonly referred to as telcos, is characterized by a lengthy sales cycle, sometimes years (as measured from the commencement of marketing efforts to the consummation of an actual transaction), and may involve significant expenditures that may not be offset by revenues. In the past, delays in the expected sale of carrier products have also caused significant fluctuations in our quarterly operating results, reducing the predictability of our earnings. To remain competitive, we must develop new products and enhancements to existing products on a timely and cost-effective basis. Our target markets are characterized by rapidly changing technology, changing customer requirements, relatively short product lifecycles, evolving industry standards and frequent new product introductions. The dynamism that characterizes our target markets is both an opportunity and a challenge for RiT. However, changes in technologies, customer requirements and industry standards and new product introductions by our existing competitors or by new market entrants could reduce the markets for our products or require us to develop new products and we cannot guarantee that we will emerge as the market leaders. Therefore, our ability to correctly anticipate changes in technology and customer requirements and to secure timely access to information concerning the emergence of new industry standards, as well as our ability to develop, manufacture and market new and enhanced products successfully and on a timely basis, are significant factors in our ability to remain competitive. We are currently developing a number of new products and technologies. However, there can be no assurance that our products will be successful or profitable, or that we will not encounter technical or other difficulties that could delay the introduction of these or other new or enhanced products in the future.In addition, it often takes several months before the development and manufacturing costs of new products stabilize, which may adversely affect operating results during such period. If we are unable to introduce new or enhanced products on a timely and cost-effective basis and to gain market acceptance for such products, our business, financial condition and results of operations may be materially adversely affected. We operate in exceedingly competitive markets. The markets for our products and solutions are very competitive, and we expect that they will become more competitive in the future. Increased direct and indirect competition could adversely affect our revenues and profitability, whether through pricing pressure, loss of market share and/or other factors. Many of our competitors are far larger, have substantially greater resources (including financial, technological, manufacturing and marketing and distribution capabilities) and are much more widely recognized than we are. There can be no assurance that we will be able to compete successfully against existing or new competitors as the market for our products and solutions evolves and the level of competition increases. Moreover, there can be no assurance that we will be able to differentiate our products and solutions from the products and solutions of our competitors or to develop or introduce successfully new products and solutions that are less costly or offer better performance than those of our competitors or that competition will not have a material adverse effect on our future revenues and, consequently, on our business, operating results and financial condition. We plan to grow rapidly during the next several years, and the growth process will include many challenges that must be managed correctly. Our Strategic Plan calls for a significantrearrangement of our organization in the areas of sales, marketing, product development and logistics. All or a portion of the expenses associated with such expansion will be incurred prior to the generation of any associated revenues. Consequently, if we are unable to efficiently manage this expansion, or if we do not succeed in achieving the expected increase in our sales, then the higher expenses associated with such expansion could have a material adverse effect on our business, operating results and financial condition. 10 We are dependent, to some extent, on our suppliers. Certain components used in our products and solutions are presently available from, or supplied by, only one source, and certain other components are available only from limited sources. Although we do not have long-term supply contracts with some of our existing suppliers, we have generally been able to obtain supplies of components in a timely manner under acceptable terms, and we also working to establish dual suppliers for all products. However, there can be no assurance that delays in key component or product deliveries will not occur in the future due to shortages resulting from the limited number of suppliers, the financial condition or other difficulties of such suppliers. Any inability to obtain sufficient key components or to develop alternative sources for such components, if and as required in the future, could result in delays, interruptions or reductions in product shipments, which could have a material adverse effect on our customer relationships and, in turn, on our business and results of operations. Our success depends on our ability to attract, train and retain highly qualified R&D, technical, sales and management personnel. Our future performance, including the successful implementation of our Strategic Plan, depends in large part on the continued service of our key R&D, technical, sales and management personnel and our ability to attract skilled personnel in the future. There can be no assurance that we will be successful in attracting, training, assimilating or retaining, on a timely basis and at a reasonable cost, all the personnel that we may require, or that we will not encounter difficulties as we integrate new personnel into our operations. Our inability to integrate such personnel into our operations or to manage our growth effectively could have a material adverse effect on our business, financial condition and results of operations. We are subject to risks relating to proprietary rights and risks of infringement. We are dependent upon our proprietary technology and we rely upon a combination of patents, patent applications, contractual rights, trade secrets, copyrights, non-disclosure agreements and technical measures to establish and protect our proprietary rights in our products, systems and technologies. In addition, we enter into nondisclosure and confidentiality agreements with our employees and with certain suppliers and customers with access to sensitive information. There can be no assurance that the steps we have taken to protect our proprietary rights will be adequate to prevent misappropriation of our technology or independent development or sale by others of our technology or of products or solutions with features based upon, or otherwise similar to, our own. Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy aspects of our products or to obtain and use information that we regard as proprietary. In addition, the laws of some foreign countries do not protect our proprietary rights as fully as do the laws of the United States.We cannot be certain that our means of protecting our proprietary rights in the United States or abroad will be adequate or that our competition will not independently develop similar technology. In addition, although we believe that our technology has been independently developed and that none of our technology or intellectual property infringes on the rights of others, there can be no assurance that we do not and will not so infringe or that third parties will not assert infringement claims against us in the future, resulting in a material adverse impact on our business. In the case of infringement, we would, under certain circumstances, be required to modify our products or intellectual property or obtain a license to permit their continued use. There can be no assurance that we would be able to do either in a timely manner or upon acceptable terms and conditions, and any failure to do so could have a material adverse effect on our business, financial condition, and results of operations. 11 If future litigation were to become necessary to protect trade secrets, know-how or other proprietary rights owned by us, to defend ourselves against claimed infringement of the rights of others, or to determine the scope and validity of our proprietary rights or those of others, such litigation could result in substantial cost to us and diversion of our management's attention. Adverse determinations in any such litigation or proceeding also could subject us to significant liabilities to third parties and could prevent us from manufacturing, selling or using certain of our products, any of which could have a material adverse effect on us. There can be no assurance that we will have the resources to defend or prosecute a proprietary rights infringement action. Our international sales may expose us to additional risks. We currently market our products and solutions in numerous countries and are subject to many risks associated with international sales, including limitations and disruptions resulting from the imposition of government controls, local taxes, national standardization and certification requirements, export license requirements, economic or political instability, trade restrictions, changes in tariffs, currency fluctuations and difficulties in managing international operations. Any of these risks could have a material adverse effect on our ability to deliver our products, solutions and services on a competitive and timely basis, or to collect payments from customers in these countries and on our results of operations. For example, we are required to comply with European Union Directives with respect to environmental standards. There is no assurance that we will not encounter difficulties in connection with the sale of our products and solutions in the future or that one or more of these factors will not have a material adverse effect on our business, financial condition or results of operations. We may be subject to warranty claims from our customers. Our product warranties permit customers to return any products deemed to be defective for repair or replacement. It is our policy to grant a warranty for the hardware components of our products for periods ranging from 12 to 36 months. This policy does not apply to our cabling systems solutions, which, when installed by a certified cabling installer, are granted between 20-years to 25-years system warranties, depending on the relevant warranty. These warranty periods are customary in the structured cabling industry, but significantly longer than product warranties generally offered in other industries. We protect our exposure to potential material warranty claims through insurance coverage we believe to be appropriate. However, we cannot assure that such claims would not have a material adverse effect on our business, financial condition or results of operation. Changes in exchange rates between currencies may negatively impact our costs. Most of our revenues are denominated in U.S. dollars or dollar-linked. We collect a portion of our revenues in Europe in Euros. Most of our purchases of materials and components, and most of our marketing costs, are denominated in dollars or dollar-linked. However, a material portion of our expenses, including salaries and personnel expenses paid in Israel, are denominated in New Israeli Shekels, or NIS. As a result, we are exposed to several risks, including that either the NIS or the Euro may increase in value relative to the dollar. If either of such events occurs, the dollar cost of our operations in Israel or Europe will increase and our dollar-measured operating results will be adversely affected. Changes in our senior management may cause uncertainty in, or be disruptive to, our business. During recent years, we have experienced significant changes in our senior management. In February 2012, Mr. Vadim Leidernam was appointed our new Chief Executive Officer, replacing Mr. Eran Ayzik who served as our Chief Executive Officer since August 2010. In addition, Mr. Moti Hania was appointed our Deputy CEO and Mr. Erez Ben Eshay was appointed our Chief Technology Officer. The difficulties inherent in transitioning the Company under the leadership of new management, particularly a new Chief Executive Officer, and assimilating new management personnel into our corporate culture, may be disruptive to our business, and, during the transition period, there may be uncertainty among investors, vendors, employees and others concerning our future direction and performance. 12 Risks Related to our Relationship with STINS COMAN STINS COMAN beneficially owns 78% of our ordinary shares and may therefore be able to control the outcome of matters requiring shareholder approval. As of April 27, 2012, STINS COMAN beneficially owned approximately 78% of our outstanding shares. Accordingly, STINS COMAN has, subject to special approvals required by Israeli law for transactions involving controlling shareholders, sufficient voting power to elect all of our directors (subject to the provisions of the Companies Law with regard to outside directors), control our management and approve or reject any merger or similar transaction. Mr. Sergey Anisimov, the Chairman of our Board of Directors, is the President of, and owns a majority interest in, STINS COMAN. This concentration of ownership of our ordinary shares could delay or prevent proxy contests, mergers, tender offers, open-market purchase programs or other purchases of our ordinary shares that might otherwise give our shareholders the opportunity to realize a premium over the then prevailing market price for our ordinary shares. It could also adversely affect our share price.In addition, the market price of our ordinary shares may be adversely affected by events relating to STINS COMAN that are unrelated to us. We may be affected by transactions with STINS COMAN. We are engaged and may in the future engage in transactions with STINS COMAN or its affiliates. In particular, STINS COMAN has been our non-exclusive distributor in the Commonwealth of Independent States market, or CIS market, for our enterprise products since 1994 and for our carrier products since the end of 2008. We believe that such transactions are beneficial to us and are, or will be, conducted upon terms that are no less favorable to us than would be available to us from unaffiliated third parties. However, you should be aware that STINS COMAN could, subject to compliance with provisions of Israeli law concerning related-party transactions, exercise its influence over our affairs in its own interest. Some members of our Board of Directors may have conflicts of interest with us. Mr. Sergey Anisimov, the Chairman of our board of directors (the “Board of Directors”), and Mr. Boris Grabnovsky, a member of our Board of Directors, are executive officers and directors of STINS COMAN. In addition, Mr. Anisimov owns a majority interest in STINS COMAN and Mr. Grabnovsky owns a minority interest in STINS COMAN.Accordingly, these individuals may occasionally have conflicts of interest with respect to business opportunities and similar matters that may arise in the ordinary course of RiT’s and STINS COMAN’s businesses. Risks Related to Our Ordinary Shares Our share price has fluctuated significantly over the years and could continue to be volatile. Our ordinary shares have experienced significant market price and volume fluctuations in the past and may experience significant market price and volume fluctuations in the future. There can be no assurance that the volatility of our share price and trading volume will not continue. A substantial decrease in market price of our ordinary shares and low trading volumes could frustrate our efforts to raise funds through both debt and equity, discourage potential customers and partners from doing business with us, and could result in a material adverse effect on our business, financial condition and results of operations.Market fluctuations could also adversely affect the price of our ordinary shares. 13 We may not satisfy the NASDAQ Capital Market's requirements for continued listing.If we cannot satisfy these requirements, NASDAQ could delist our ordinary shares. Our ordinary shares are listed on the NASDAQ Capital Market, or NASDAQ, under the symbol RITT. To continue to be listed on NASDAQ, we are required to satisfy a number of conditions, including a minimum bid price of at least $1.00 per share, a market value of our publicly held shares, or MVPHS, of at least $1 million and stockholders' equity of at least $2.5 million. In past years, we defaulted on several of these requirements and regained compliance only after we carried out several transactions, including a reverse stock split on August 24, 2009. While we currently satisfy the NASDAQ listing requirements, we cannot assure you that we will continue to be able to satisfy the minimum bid, MVPHS, shareholders' equity or other NASDAQ listing requirements in the future. If we are delisted from NASDAQ, trading in our ordinary shares may be conducted, if available, on the "OTC Bulletin Board Service" or, if available, via another market.In the event of such delisting, an investor would likely find it significantly more difficult to dispose of, or to obtain accurate quotations as to the value of our ordinary shares, and our ability to raise future capital through the sale of our ordinary shares could be severely limited. In addition, if our ordinary shares were delisted from NASDAQ, our ordinary shares could be considered a "penny stock" under the U.S. federal securities laws.Additional regulatory requirements apply to trading by broker-dealers of penny stocks that could result in the loss of an effective trading market for our ordinary shares. The sale of a substantial number of our ordinary shares in the public market, or the expectation thereof, could materially adversely affect the market price of our ordinary shares and our ability to raise capital through an offering of securities. As of April 27, 2012, we had approximately 5.2 million ordinary shares issued and outstanding and 0.2 million of additional ordinary shares which are issuable upon exercise of outstanding options and STINS COMAN, our controlling shareholder, may further exercise its right to convert the outstanding Convertible Loan into approximately 0.6 million ordinary shares (see “Item 7.B. – Related Party Transactions”). Sales of the ordinary shares previously issued in private placements or issuable upon exercise of options or conversion of the Convertible Loan, or even the prospect of such sales, could materially adversely affect the market price of our ordinary shares and our ability to raise capital through our offering of securities at acceptable prices. A substantial decrease in the market price of our ordinary shares could also discourage potential customers and partners from doing business with us, and could result in a material adverse effect on our business, financial condition, and results of operations. We do not intend to pay dividends. We have never declared or paid any cash dividends on our ordinary shares. We currently intend to retain any future earnings to finance operations and to expand our business and, therefore, do not expect to pay any cash dividends in the foreseeable future. Risks Related to Operating In Israel Security, political and economic instability in the Middle East may harm our business. We are incorporated under the laws of the State of Israel, and our principal offices and R&D facilities are located in Israel. Accordingly, security, political and economic conditions in the Middle East in general, and in Israel in particular, directly affect our business. 14 Over the past several decades, a number of armed conflicts have taken place between Israel and its Arab neighbors and a state of hostility, varying in degree and intensity, has led to security and economic problems for Israel. Since late 2000, there has also been a high level of violence between Israel and the Palestinians which has strained Israel’s relationship with its Arab citizens, Arab countries and, to some extent, with other countries around the world. Terrorist attacks and hostilities within Israel as well as tensions between Israel and Iran, have also heightened these risks. In addition, since early 2011, riots and popular uprisings in various countries in the Middle East have led to severe political instability in those countries. This instability may lead to deterioration of the political and trade relationships that exist between the State of Israel and these countries.In addition, this instability may affect the global economy and marketplace. Any armed conflicts or political instability in the region, including acts of terrorism or any other hostilities involving or threatening Israel, would likely negatively affect business conditions and could make it more difficult for us to conduct our operations in Israel, which could increase our costs and adversely affect our financial results. Furthermore, some neighboring countries, as well as certain companies and organizations, continue to participate in a boycott of Israeli firms and others doing business with Israel or with Israeli companies. Restrictive laws, policies or practices directed towards Israel or Israeli businesses could have an adverse impact on the expansion of our business. In addition, we could be adversely affected by the interruption or curtailment of trade between Israel and its trading partners, a significant increase in the rate of inflation, or a significant downturn in the economic or financial condition of Israel. Our operating results may be negatively affected by the obligation of some of our key personnel to perform military service. Some of our executive officers and employees in Israel are obligated to perform military reserve duty annually. In addition, they may also be further subject to being called to active duty at any time under emergency circumstances and could be required to serve in the military for extended periods of time.This could disrupt our operations and harm our business. Reduction or termination of our tax and other benefits from government programs could have a material adverse effect on our business, financial condition and operating results. We are entitled to receive certain tax benefits under Israeli law for investment programs in our production facilities that are designated as "Approved Enterprises". To maintain our eligibility for these tax benefits, we must continue to meet several conditions. If we fail to comply with these conditions in the future, the tax benefits received could be cancelled. The termination or reduction of the tax benefits for these or other reasons could have a material adverse effect on our business, financial condition, and operating results. To date, we have not utilized such benefits. For more information about Approved Enterprises, see "Item 10.E. – Israeli Tax Considerations – Law for the Encouragement of Capital Investments, 1959" below and Note 7(B) to the Consolidated Financial Statements included elsewhere in this annual report. Because we have received grants from the Office of the Chief Scientist, we are subject to on-going restrictions. We have received grants from the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, known as the Chief Scientist, for R&D programs and intend to apply for further grants in the future. In order to maintain our eligibility for these grants, we must meet specified conditions, including the payment of royalties with respect to grants received. If we fail to comply with these conditions in the future, sanctions (such as the cancellation of grants) might be imposed on us, and we could be required to refund any payments previously received under these programs.Any products developed with funds provided by these grants are required to be manufactured in Israel, unless we obtain prior approval from a governmental committee and we pay increased royalties. In addition, the terms of the Chief Scientist’s grants limit our ability to transfer know-how developed under an approved R&D program outside of Israel. The Government of Israel has reduced the grants available under the Chief Scientist's program in recent years, and this program may be discontinued or curtailed in the future.If we do not receive these grants in the future, we will be required to allocate other funds to product development at the expense of other operational costs. For more information about grants from the Chief Scientist, see "Item 5.C. – Research and Development, Patents and Licenses" below. 15 It may be difficult to enforce a U.S. judgment against us, our officers and directors and our auditors, or to assert U.S. securities law claims in Israel. We are incorporated under the laws of the State of Israel. Service of process upon us, our directors and officers, substantially all of whom reside outside the United States, may be difficult to obtain within the United States.Furthermore, because the majority of our assets and investments, and substantially all of our directors and officers are located outside the United States, any judgment obtained in the United States against us or any of them may not be collectible within the United States. We have been informed by our legal counsel in Israel, that it may be difficult to assert U.S.securities law claims in original actions instituted in Israel. Israeli courts may refuse to hear a claim based on a violation of U.S.securities law because Israel is not the most appropriate forum to bring such a claim. In addition, even if an Israeli court agrees to hear a claim, it may determine that Israeli law and not U.S.law is applicable to the claim. If U.S.law is found to be applicable, the content of applicable U.S.law must be proved as a fact, which can be a time-consuming and costly process. Certain matters of procedure will also be governed by Israeli law. There is little binding case law in Israel addressing these matters. Subject to specified time limitations and legal procedures, under the rules of private international law currently prevailing in Israel, Israeli courts may enforce a U.S. final judgment in a civil matter, including judgments based upon the civil liability provisions of the U.S.securities laws and including a monetary or compensatory judgment in a non-civil matter, provided that: · the judgment is enforceable in the state in which it was given; · adequate service of process has been effected and the defendant has had a reasonable opportunity to present his arguments and evidence; · the judgment and its enforcement are not contrary to the law, public policy, security or sovereignty of the State of Israel; · the judgment was not obtained by fraud and does not conflict with any other valid judgment in the same matter between the same parties; and · an action between the same parties in the same matter is not pending in any Israeli court at the time the lawsuit is instituted in the U.S. court. Provisions of Israeli law may delay, prevent or make difficult a change of control and therefore depress the price of our stock. Provisions of Israeli corporate and tax law may have the effect of delaying, preventing or making an acquisition of our company more difficult. For example, under the Companies Law, upon the request of a creditor of either party to a proposed merger, the court may delay or prevent the merger if it concludes that there exists a reasonable concern that as a result of the merger the surviving company will be unable to satisfy the obligations of any of the parties to the merger. These provisions could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us.Third parties who are otherwise willing to pay a premium over prevailing market prices to gain control of us may be unable or unwilling to do so because of these provisions of Israeli law. See “Item 10.B. - Additional Information — Memorandum and Articles of Association — Anti-Takeover Provisions; Mergers and Acquisitions.” 16 ITEM 4.INFORMATION ON THE COMPANY 4.A. History and Development of the Company Corporate History and Details RiT Technologies Ltd. was incorporated under the laws of the State of Israel in 1989 as a company limited by shares. Our main offices are located at 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel, telephone number +972-77-2702720. Our address on the Internet is http://www.rittech.com. The information on our website is not incorporated by reference into this annual report. Our agent in the United States is RiT Technologies, Inc., which was incorporated in 1993 under the laws of the State of New Jersey and is located at 900 Corporate Drive, Mahwah, New Jersey 07430, telephone number +1-201-512-1970. Our U.S. subsidiary is primarily engaged in the selling and marketing of our products in the United States. We became a publicly-traded company on the NASDAQ Global Market (formerly known as the NASDAQ National Market), traded under the symbol RITT, upon our initial public offering on July 22, 1997. The listing of our shares was transferred to the NASDAQ Capital Market (formerly knows as the NASDAQ SmallCap Market) on January 12, 2004, and our ordinary shares are still traded under the symbol RITT. In June 2008, STINS COMAN became our principal shareholder after finalizing the purchase of approximately 41.9% of our outstanding shares, primarily from the previous major shareholders. Recent Major Business Developments On April 17, 2012, the Convertible Loan Agreement was amended by increasing the maximum loan amount we can draw from STINS COMAN to $20 million (following a previous increase from $10 million to $14 million- made according to an Amendment made on December 8, 2011). In addition, pursuant to the Amendment made on December 8, 2011, the term for loan withdrawals was extended by an additional 12 months, i.e., until June 11, 2013.As of April 27, 2012, we have drawn an aggregate of approximately $10.9 million under the Convertible Loan Agreement, such that, assuming that we remain in compliance under the Convertible Loan Agreement, we will be able to draw up to an additional $9.1 million under the Convertible Loan Agreement. Further, pursuant to the Convertible Loan Agreement, STINS COMAN has the right to convert any outstanding principal amount of the loan and the interest accrued thereon into our ordinary shares at a conversion price per share equal to the market price of our ordinary shares on NASDAQ on the day we receive loan funds, plus a premium of 10% thereon. In June 2010, September 2010, March 2011, June 2011 and December 2011, we issued to STINS COMAN 615,485 ordinary shares, 687,128 ordinary shares, 408,787 ordinary shares, 177,006 ordinary shares and 636,874 ordinary shares, respectively, in connection with the conversion of approximately $1.5 million, $1.5 million, $1.2 million, $1.0 million, and $3.2 million, respectively, of the Convertible Loan. As a result of such issuances, as of April 27, 2owns 4,063,302 ordinary shares, representing approximately 78% of our outstanding shares.For more information, see “Item 7.B. – Related Party Transactions.” In February 2012, Mr. Vadim Leidernam was appointed our new Chief Executive Officer, Mr. Moti Hania was appointed our Deputy CEO and Mr. Erez Ben Eshay was appointed our Chief Technology Officer. In connection therewith, our new management team has finalized our strategic plan to realign activities and accelerate our future growth, or the Strategic Plan, whichincludes rearrangementof our sales, marketing and investment in our product development activities. As part of the plan, we are also currently completing feasibility studies regarding an innovative new wireless communications technology in cooperation with an Israeli private company affiliated with STINS COMAN. If the technology proves to be feasible, we may exercise an option to acquire and further develop this technology as a promising complementary focus area for our business. For more information, see "Item 7.B.-Related Party Transactions." 17 For a discussion of other important events in the development of our business, see below under “Item 4.B. - Business Overview.” Principal Capital Expenditure and Divestitures During 2011, our capital expenditures totaled approximately $0.1 million (compared to $0.1 million during each of 2010 and 2009), all of which was used for machinery, computers and R&D equipment purchases. Other than future capital expenditures of the types and consistent with the amounts described above, we have no significant capital expenditures in progress. We did not make any significant divestitures in the past three years. 4.B. Business Overview Overview We are a leading provider of intelligent solutions for data center infrastructure management (DCIM). Our advanced “one-stop shop” DCIM solutions are designed to provide all of the hardware and software components and capabilities needed by the data center staff to centrally manage all data center infrastructure assets and network components. They enable full command and control of network connectivity, service status, asset utilization, environment and power management. As such, our DCIM solutions place infrastructure management at the center of the organization, helping the data center staff maximize utilization, reliability and physical security while decreasing downtime. In addition, they are used for automating provisioning/deployment and asset tracking applications. Our DCIM solutions have been deployed successfully by top-tier customers throughout the world, including by the headquarters, data centers and branch offices of government agencies, healthcare facilities and educational institutions. Products DCIM Solutions More than a decade ago, we introduced an entirely new concept to the enterprise information technology (IT) world: Intelligent Infrastructure Management (IIM). The underlying premise of this concept was to bring intelligent “self awareness” to the physical network infrastructure, thereby enabling it to be automatically mapped, monitored and centrally controlled. As proven in deployments by leading enterprises throughout the world, the use of our systems improves planning and operations while reducing downtime, increasing the efficiency of the IT staff, enhancing network continuity, improving security and reducing overall data center cost-of-ownership. In early 2012, we took our IIM offerings for the enterprise market to the next level with the introduction of our CenterMind™ DCIM solution, a single, comprehensive solution for managing the data center from the cabling infrastructure [through to][doesn’t read right] environmental conditions and power usage. As a robust infrastructure command and control center, CenterMind™ enables the data center staff to achieve full command and control of network connectivity, service status, asset utilization, environment and power management, and to automatically maintain an up-to-date map of the locations of all IP-based equipment. It is designed to provide an holistic view of the entire data center, bringing together network infrastructure, people and processes in an integrated IT operation that is aligned with business goals, thereby reducing both operating expenditure (OPEX) and capital expenditures (CAPEX). 18 Our DCIM solutions currently include the following key products: o CenterMind™ DCIM solution: RiT’s CenterMind works online and in real time to deliver intuitive visualization and control of all IT assets wherever they are located. Its use automates laborious provisioning, network planning, implementation and operational activities, helping to streamline costs, reduce downtime, improve service and maximize the use of data center resources. In addition, CenterMind’s power and environment management capabilities help minimize power consumption and improve Power Usage Effectiveness (PUE) while enhancing sustainability. The full CenterMind DCIM solution includes the advanced RiT Software Solution, CenterMind G+ environment management solution, CenterMind P+ power management solution and RiT’s industry-leading PatchView™ Hardware, and integrates seamlessly with RiT’s extensive line of SMART™ cabling components. o RiT Software Solution: The centerpiece of our CenterMind DCIM, the RiT Software Solution is a robust, highly versatile platform for intelligently managing every aspect of the data center with maximum ease, efficiency and productivity. Through a single, intuitive interface, RiT Software Solution allows the IT staff to manage all data center assets, automate provisioning and moves, adds and changes (MACs), improve fault management, monitor and control network connectivity and manage power usage and environmental aspects (e.g. temperature, humidity, air pressure) . In addition, it provides comprehensive, fully-accurate documentation of all network and infrastructure components, as well advanced IP-device detection and alert capabilities. The RiT Software Solution can be used as part of a comprehensive DCIM solution or for the IIM of other work spaces. o CenterMind G+ Environment Monitoring Solution: Our CenterMind G+ Environment Monitoring Solution (CenterMind G+)is an intelligent, proactive environment parameters (e.g. temperature, humidity) monitoring solution that helps data centers reduce power consumption, contain carbon emissions and enhance an organization’s overall environmental performance. Implementation of the solution helps increase the life-span of network equipment while preventing downtime associated with overheating, resulting in additional substantial savings. The CenterMind G+ solution gives the IT staff real-time visibility into the state of the computer room or data center environment at all times, and sends out automatic alerts if conditions deviate from defined parameters for temperature, humidity, air pressure or other environmental characteristics. CenterMind G+ can be used to provide provisioning recommendations during the process of deploying new data center equipment, thus helping to optimize the utilization of data center resources. o CenterMind P+ Intelligent Power Management Solution: Our CenterMind P+ Intelligent Power Management Solution (CenterMind P+) solution offers a wide choice of power distributing units (PDUs) suited to the varied requirements of data centers and computer rooms, together with an option for efficient remote power management via the RiT Software Solution. Using CenterMind P+, the IT staff can easily monitor and manage the power consumption of all devices in the data center at any time and from any location. The availability of accurate power usage information for both onsite and offsite facilities enables data center management to reduce power expenses, improve the “green performance” of the data center, optimize provisioning and prevent disasters. o SMART Cabling System:Our SMART Cabling SystemTM is an end-to-end structured network infrastructure solution designed for both copper and fiber cabling environments that integrates seamlessly with all CenterMind solution modules. Included within this product line is CLASSix, our Category 6 cabling product line, the Category 7 STP cabling solution, our SMARTen Category 6A cabling solution, and our Xlight fiber-optic cabling product line. 19 o PatchView™:PatchView™ is our IIM system, a broad line of products used to secure real-time connectivity information with respect to the data network's connectivity infrastructure. Use of the system significantly enhances the control, maintainability and visibility of communications networks, thereby reducing the total cost of ownership. The system consists of intelligent network components for gathering connectivity data from the network, and the PV4E software solution which uses the data for a diverse range of applications. Through interaction with sensors throughout the network, PV4E is able to identify the connectivity of all network resources in real time, extending from physical connectivity components to switches, servers and PCs to other active and passive network components. The system then utilizes this accurate data as the basis for Guided MACs, network troubleshooting, automated provisioning, asset tracking and more. Carrier Solutions We offer a number of tools for helping telcos to carry out access network mass verification and qualification programs. The major products in this product line include: · PairQ™: A tool for mass-qualifying the ability of a telco’s copper infrastructure to support digital subscriber line, or xDSL services,PairQ™ performs real wideband tests and measurements to pre-qualify hundreds of lines at a time, and then, using highly sophisticated, proprietary algorithms, predicts the potential data rate package that can be supported by each specific phone line; and · PairView Sharp™: An automated outside plant mapping and documentation system that enables telcos to achieve greater operational efficiencies by automatically identifying, recording and testing the connectivity routing of local loop pairs (the telephone lines), and then using the information to automatically update the physical plant database. Other Acculize™: We are currently in the final stages of developing a technology for an advanced laser-based camera to be used by traffic officials to instantaneously measure and document the speed of cars in all types of traffic environments. There can be no assurance regarding the product’s ability to pass associated safety regulations or the exact timing of product launch. We do not have previous experience in this line of products, and even if we overcome the technological barriers, it is difficult to forecast what the market response will be to this new product. Our Strategy As described above, our new management teamhas finalized a multi-year strategic plan to realign activities and accelerate our future growth, or the Strategic Plan. The key elements of the plan focus on: · Build Upon our Product Leadership. We intend to leverage our positioning as a “one-stop shop”in highly usable, flexible, fast-return on investment (ROI) DCIM solutions. · Expand and Enhance our Products. The data center market has undergone an exponential growth over the past several years. We believe our existing product offerings and channels represent a strong platform for addressing this growing market and we will propose investment to continue extending and broadening all of our data center-oriented product lines. · Expand Our Selling Capabilities. We will propose the strengthening of our competitive positioning throughrealignment of sales and marketing, possibly through the establishment of regional subsidiaries with local direct sales and support capabilities as well as engaging additional representatives. 20 · Expand and Leverage our Strategic Relationships. We believe that a significant market opportunity exists to sell our solutions with the complementary products and services provided by other organizations. We plan to extend our existing strategic relationships and develop new alliances with leading global providers in order to extend the functionality of our solutions and increase sales. We intend to leverage the sales and marketing capabilities of our alliance partners and facilitate the wider adoption of our solutions. · Increase Efficiency. We will also continue to focus on improving the efficiency and professional management of all of our operations. The Market Opportunity and Our Solutions Data Centers Data centers are “all-in-one” facilities that physically house and execute the full range of data management and communication services, including (1) storage, management, process and exchange of digital data and information, while (2) providing application services and management of various data processing such as web hosting Internet, intranet, telecommunications and information technology. Whether the data center is a private/enterprise facility or a public/Internet facility, the functions are generally the same. The data center physically houses various equipment, such as multiple servers (web servers, application servers, database servers), data storage devices, computers, switches and routers, load balancers, wire cages or closets, vaults, racks and related equipment. These devices consume significant quantities of power and generate heat which must be dissipated. Key concerns include reliability (ideally zero or minimal downtime); effective disaster recovery solutions; security (physical safety) protection against intruders damaging or stealing the data or equipment and general safety while operating physical connections; full control capabilities for customers over network components; and flexibility and transparency in quantifying performance, billing architectures and efficiency. Driven by the proliferation of cloud computing and Internet-based applications, investment in data centers have been growing significantly for a number of years. According to a study published by Gartner, a leading independent market research firm, on October13, 2011, global spending on data center hardware reached nearly $100 billion in 2011, a 12.7% increase as compared with 2010, and will grow to more than $125 billion in 2015.This growth is being generated in both developed and emerging regions (especially China and other areas of the Far East). Recognizing the ability of specialized hardware and software systems to significantly reduce operating costs and improve data center operational efficiency, data centers have begun deploying DCIM systems in increasing numbers. According to a study issued by the 451 Group, a leading independent market research firm, on December 2011, expenditures on DCIM systems are expected to grow by approximately 40% per year, from $323 million in 2012 to $1.27 billion in 2015. Similarly, in a report published in March 2010, Gartner predicted that DCIM tools and processes would grow from 1% penetration into data centers worldwide in 2010 to 60% in 2014. DCIM systems are being adopted to improve data center utilization and use-of-space, reduce energy consumption and improve business operations. Their use enhances the IT staff’s ability to identify and manage network assets, carry out capacity planning, manage change and projects. 21 We believe that our DCIM solutions respond to market needs by offering a comprehensive solution (fully integrated from hardware components and sensors through management software and applications), an advantage that positions us to pursue a status as a unique “one-stop-shop” provider. In addition, we intend to leverage our vast experience and track record as a pioneer and leading provider of IIM systems, having developed expertise in the deployment of complex IIM systems with numerous clients throughout the world. Carrier Solutions Our primary target markets for our carrier solutions are telcos in developing regions, such as Latin America, Africa and Eastern Europe. Our primary value proposition for these customers is the provision of solutions that enable telcos to delay their deployment of new fiber technologies by better utilizing their existing copper assets. In this environment, we believe our solutions offer a clear and rapid return on investment. Sales and Marketing Historically, our sales strategy has relied primarily upon sales through independent distributors, resellers/integrators, OEMs and other strategic alliance partners with major cabling companies. During 2011, we began to increase our sales and support capabilities with the addition of offices in a number of target markets, including in Africa, Singapore and South America. Our Strategic Plan, includes an even more significantrealignment of our sales and marketing capabilities, including the establishment of sales and support capabilities in a number of other strategic target markets. Most of our customers do not have a contractual obligation to purchase products from us. In 2011, 2010 and 2009, there was no customer that accounted for more than 10% of our total sales. See Note 8B.1(c) to ourConsolidated Financial Statementsincluded elsewhere in this annual report. For additional details regarding the breakdown of our revenues by geographical distribution and by activity, see Item 5.A “Operating and Financial Review and Prospects – Operating Results – Results of Operations”. DCIM Solutions The sales and marketing strategy utilizes the following channels: · Distrubutors: Our distributor network includes a broad variety of distributors as well as value-added resellers (VARs), systems integrators and installers, in regions throughout the world. As a general rule, our distributors sign non-exclusive International Distributor Agreements. In the United States, we sell our products through our wholly-owned subsidiary, RiT Technologies, Inc., which sells our products primarily through independent manufacturers’ representatives, distributors and system integrators. Most of our distributors are not bound to deal with us exclusively nor contractually subject to minimum purchase requirements with respect to our products or solutions. In the CIS market, we have designated STINS COMAN, our principal shareholder, as our non-exclusive distributor. Our distributors serve as an integral part of our marketing and service network around the world. 22 We invest significant sales, technical and marketing resources on our distributors, providing them with ongoing training, communications and support. Our employees regularly visit distributors’ sites, and we organize meetings, focused events and technical seminars, and participate in industry conferences and trade shows periodically to further advance our relationships and to familiarize distributors with our products. In addition, in co-operation with our distributors, we advertise in local publications, contribute editorials to journals and prepare direct mailings (both print and electronic) focusing on our products. · OEM Partners: Our OEM partners sell our products under their own brands as a component of the complete solutions that they provide to their customers. In some regions, we also have local OEM partners. We support our OEM partners with training, sales materials and technical support and in some cases, we carry out joint marketing and sales activities with such partners. In addition, our sales force is responsible for large projects and strategic accounts as well as carrying out marketing and sales activities through existing channels. We maintain a representative office in Moscow, Russia, which coordinates our CIS sales and marketing activities, as well as in Beijing and Shanghai, China. In addition, we retain local representatives for technical support and sales support in London, U.K.; Prague, Czech Republic; Sao Bernardo Do Campo, Brazil, Singapore; Johannesberg, South Africa; and Mumbai, Bangalore, Delhi, Kolkatta and Chennai in India. In 2011, distributors and OEM partners accounted for approximately 85% of our total DCIM/enterprise sales, compared to 77% in 2010. Carrier Solutions We market our carrier solutions directly to telcos with the aid of local agents and distributors. The completion of a PairView or PairQ™ sale typically involves a lengthy approval process, resulting in a sales cycle that takes approximately 18-36 months or longer. In both 2010 and 2011, none of our carrier customers generated more than 10% of our total revenues. Seasonality Historically, the purchases of our direct end-customers have been lower in the first and third quarters than in the second and fourth quarters. However, in recent years, we have not identified any specific seasonality trends. Manufacturing In general, we use sub-contractors to manufacture our products, reserving the use of our limited manufacturing facilities located in Tel Aviv, Israel for final assembly, testing and quality control of materials, subassemblies and systems. The majority of our products are manufactured, assembled and tested by subcontractors according to our designs and specifications. Certain components used in our products and solutions are presently available from, or supplied by, only one source, and certain other components are available from a limited number of sources. Although we generally do not have long-term supply contracts with our component suppliers, we have generally been able to obtain supplies of components and products in a timely manner. However, in the event that certain of our suppliers or contract manufacturers were to experience financial or other difficulties that result in a reduction or interruption in supply to us, our results of operations would be adversely affected until such time as we established alternate sources. In addition, the components used in our products may be subject to significant volatility in prices for raw materials and components. Significant volatility in prices for raw material and components may result in a required increase in prices that, if we are unable or fail to apply, may adversely affect the results of our operations. 23 Customer Service and Support We believe the provision of a high level of customer service and support to our end-user customers is essential to the success and acceptance of our products and solutions. As such, we operate a technical support help desk to support our distributors worldwide, and support our customers via phone, fax, e-mail and on-site visits. We also publish application and technical notes for distributors, integrators, manufacturers’ representatives and end-users to assist them in using our products more efficiently. In certain territories, we maintain local customer support personnel. DCIM Solutions In addition to our direct service and support activities for our DCIM (including enterprise) solutions, our worldwide OEMs, distributors and representatives provide sales, service and technical support functions (first and second level support) for our products and solutions to end-user customers in their respective territories. They offer technical support in the end-user's language, attend to customer needs during local business hours, translate our product and marketing literature into the local language and conduct user programs and seminars. We conduct periodic technical seminars in Israel and other countries to qualify and further advance the technical knowledge of our distributors and installers in the use of our products and solutions. We also conduct technical seminars for staff of our OEM partners in various parts of the world. We provide a 12-to-36 month warranty on all of our hardware products except for SMART Cabling System components, which, when installed by a certified cabling installer registered with us, is granted a 20-to-25 year warranty for system performance. We offer second and third level maintenance and support services for our software products to OEMs and distributors and first, second and third level maintenance and support services to our direct customers. Carrier Solutions We provide direct service and support activities to our end distributors and end customers in various levels of support.We provide a 12-to-36 month warranty on our carrier products and upon termination of the warranty period for carrier solutions, we offer a maintenance and support program to our customers. Proprietary Rights We rely upon a combination of patents, patent applications, trademarks, copyrights, trade secret laws, contractual restrictions and technical measures to establish and protect our proprietary rights in our products, systems and technologies. Patents for our PatchView and PairView technologies and some of our cabling products expire in 2025, 2015 and 2024, respectively. During 2011, we obtained several new trademarks, patents and provisional patents on several other products in a number of jurisdictions. In addition, we enter into nondisclosure and confidentiality agreements with our employees and with certain partners, suppliers and customers with access to proprietary information. Although we cannot assure that the steps we have taken to protect our proprietary rights will be adequate to prevent misappropriation of our technology or independent development and sale by others of software products with features based upon, or otherwise similar to, those of our products and solutions, we intend to vigorously pursue those who commit infringement in order to protect our proprietary technology. 24 Given the rapid pace of technological development in the communications industries, we cannot assure that certain aspects of our products and solutions do not or will not infringe on existing or future proprietary rights of others. Although we believe our technology has been independently developed and that none of our technology or intellectual property infringes on the rights of others, third parties could assert infringement claims against us in the future. If such infringement is found to exist, we may attempt to receive the requisite licenses or rights to use such technology or intellectual property.However, we cannot assure that such licenses or rights can be obtained under acceptable terms or obtained at all. In addition, the laws of the foreign jurisdictions in which we sell and seek to sell our products may afford little or no protection of our intellectual property rights.We cannot assure that the protection provided to our intellectual property rights by the laws and courts of foreign nations will be substantially similar to the remedies available under U.S. law. We also cannot assure that third parties will not assert infringement claims against us based on foreign intellectual property rights and laws that are different from those established in the United States. Competitive Position DCIM Solutions Competition in the DCIM market is intense. Many companies, including, among others, nLyte, Emerson Trellis (consolidation of Aperture, Avocent and Emerson systems), Raritan (dcTrack), iTRACS, Rackwise and Virtual Data Center, develop and sell products that directly or indirectly compete with our DCIM products. We believe that the principal competitive factors in this market are product price-performance ratio, brand name recognition, technical features, quality, price, and customer service and support. We cannot assure that we will be able to compete successfully in the future with existing or anticipated competitors. Many of our existing and potential competitors have or are likely to have more extensive engineering, manufacturing, marketing and distribution capabilities (including direct sales forces) and greater financial, technological and personnel resources than we do.Moreover, we cannot assure that we will be able to differentiate our products from the products of our competitors or to develop or successfully introduce new products which are less costly or offer better performance than those of our competitors. In addition, our existing and prospective competitors may have established, or may in the future establish, relationships with our existing and potential customers, which could have a material adverse effect on our ability to compete. However, we are differentiated by our positioning as a “one-stop-shop” for comprehensive DCIM solutions, by the strength of our technologies, the depth of our product portfolio and the breadth of our experience in this marketplace as well as competitive prices. Although many vendors offer various aspects of a DCIM solution, relatively few currently offer a broad portfolio of products ranging from fully-featured, end-to-end systems with an in-depth visibility of connectivity, utilization, power consumption and environmental parameters, like our comprehensive DCIM solutions. Our SMART cabling products compete with Commscope (SYSTIMAX division), TE Connectivity, Panduit, Ortronics, and Siemon, each of which develops and sells products that directly or indirectly compete with our structured cabling infrastructure. We are aware of a number of products currently in the market that compete directly with our IIM solution: the iTRACS Infrastructure Manager system produced by the iTRACS Corporation; Quareo by Tyco Electronics; MapiT by Siemon; MIIM by Molex; PanView IQ by Panduit; and the iPatch System produced by Systimax Solutions. Carrier Solutions Our carrier solutions compete with products provided by Fluke, Teradyne, Porta Systems and Spirent, and with local solutions provided by specialty operators in selected markets. However, we believe that our carrier solutions are generally competitive in price and features and have certain advantages as compared to competitors’ products. 25 In general, any increase in competition, whether direct or indirect, could have a material adverse effect on our revenues and profitability through pricing pressure, loss of market share and other factors. We cannot assure that we will not be subject in the future to such factors, which could materially adversely affect our business, financial condition and results of operations. Government Regulations General Israel has the benefit of a free trade agreement with the United States that, generally, permits tariff-free access into the United States for products produced by us in Israel.In addition, as a result of an agreement entered into by Israel with the European Union, or the EU, and countries remaining in the European Free Trade Association, or EFTA, the EU and EFTA have abolished customs duties on Israeli industrial products. Approved Enterprise See Item 10E. “Additional Information – Taxation – Israeli Tax – Tax Benefits under the Law for the Encouragement of Capital Investments, 1959.” Grants from the Office of the Chief Scientist See Item 5C. “Research and Development, Patents and Licenses - Grants from the Office of the Chief Scientist.” Environmental Regulation Our European activities require us to comply with European Union Directives with respect to product quality assurance standards and environmental standards. Directive 2002/95/ec of the European Parliament on the Restriction of the Use of Certain Hazardous Substances in Electrical and Electronic Equipment, also known as the RoHS Directive, provides that producers of electrical and electronic equipment may not place new equipment containing lead, mercury and certain other materials deemed to be hazardous, in amounts exceeding the set maximum concentration values, on the market in the European Union. European Directive 2002/96/EC on waste, electrical and electronic equipment, known as the WEEE Directive, makes manufacturers of electrical and electronic equipment financially responsible for specified collection recycling, treatment and disposal of past and future covered products. We require our suppliers for components and sub-system modules to comply with these requirements, and some of our products have been modified to meet these directives. Complying with these directives imposes some additional costs and administrative burden on us. To our knowledge, compliance with environmental laws and regulations has had no material effect on our operations to date. However, we could incur substantial costs, including cleanup costs, fines and civil or criminal sanctions, third-party damages or personal injury claims, if we were to breach environmental laws, if our products were found not to comply with environmental laws or if we become subject to newly enacted environmental laws and regulations in the markets in which we operate. 4.C. Organizational Structure Our wholly-owned subsidiary in the United States, RiT Technologies, Inc., was incorporated in 1993 under the laws of the State of New Jersey and is primarily engaged in the selling and marketing of our products in the United States. 26 In 1997, we incorporated a wholly-owned subsidiary in Israel, RiT Tech (1997) Ltd., which was intended to make various investments, including in our securities. RiT Tech (1997) Ltd. is inactive but holds 2,125 ordinary shares, representing 0.05% of our outstanding shares. Under the Israeli Companies Law, the shares held by our subsidiary bear no voting rights. 4.D. Property, Plants and Equipment Israel: We lease an aggregate of 15,758 square feet of office and manufacturing premises in Tel Aviv, Israel and we lease 6,545 square feet of warehousing premises in Rosh Ha'ayin, Israel. Aggregate annual lease payments in 2011 for the Tel Aviv and Rosh Ha'ayin premises were approximately $381,000 ($332,000 in 2010). Other Locations: We lease approximately 1,140 square feet of office premises for our representative office in Beijing, China; 408 square feet of office premises for our representative office in Moscow, Russia; and approximately 1,888 square feet of office premises for our United States subsidiary in Mahwah, New Jersey. The annual rent for all of these premises was approximately $79,000 in 2011 ($71,000 in 2010). We do not own any real property. See also Notes5B and 9 to our Consolidated Financial Statements included elsewhere in this annual report. We believe that our facilities are suitable and adequate for our operations as currently conducted and as currently foreseen. In the event that additional facilities are required, we believe that we could obtain such facilities at commercially reasonable rates. ITEM 4A. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS 5.A. Operating Results You should read the following discussion of our financial condition and results of operations in conjunction with our consolidated financial statements and the related notes included elsewhere in this annual report. The consolidated financial statements have been prepared in accordance with U.S. GAAP. The following discussion contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those set forth in "Item 3.D.–Risk Factors." Overview We commenced operations in 1989. We are a leading provider of intelligent solutions for data center infrastructure management (DCIM) used in data centers, communication rooms and workspace environments to help ensure maximum utilization, reliability, decreased downtime, physical security, automated deployment, asset tracking, and troubleshooting. Our solutions have been deployed successfully by top-tier customers throughout the world, including by the headquarters, data centers and branch offices of government agencies, healthcare facilities and educational institutions. In February 2012, the Board of Directors recruited a new management team led by Vadim Leiderman, our CEO, with the goal of growing our business to a new level, and instructed management to create a new strategic plan, or the Strategic Plan. The plan, which was approved by our Board of Directors in early May 2012, calls for us to realign activities and accelerate our penetration of global DCIM markets and to enhance our positioning as a “one-stop-shop” for flexible, effective DCIM solutions as needed by various customers. The plan includes investment in the expansion of our new product development activities. As part of the plan, we are also currently completing feasibility studies regarding an innovative new wireless communications technology in cooperation with an Israeli private company affiliated with STINS COMAN (see "Item 7.B.-Related Party Transactions"). If the technology proves to be feasible, we may exercise an option to acquire and further develop this technology as a promising complementary focus area for our business. 27 2011 Financial Highlights Revenues: 2011 revenues totaled $13.7 million, a 20% increase compared with $11.4 million in 2010. The increase was attributable primarily to the increase in our enterprise solutions sales in North America and Europe. In 2011, the sales of our enterprise solutions increased by 21% compared with 2010, due mainly to the increase in sales to in North America and Europe. Sales of carrier solutions during 2011 decreased by 1% compared with 2010. Cost of sales: Cost of sales as a percentage of revenues in 2011 remained at the same level as in 2010. Operating expenses: Operating expenses for 2011 totaled $10.0 million, an 18% increase compared with $8.5 million in 2010. The increase derived primarily from investments in the Company’s sales organizations made in line with its strategy for growing the company. Net loss:Net loss for 2011 was $3.9 million, a 11% increase compared with $3.5 million in 2010. The increase in net loss was related primarily to the increased investment in sales and marketing. Cash and cash equivalents: Our cash and cash equivalents decreased from $1.4 million as of December 31, 2010 to approximately $0.9 million as of December 31, 2011. To date, we had drawn a total principal amount of approximately $10.9 million under the STINS COMAN Convertible Loan Agreement. As such, we may borrow up to an additional $9.1 million from STINS under the Convertible Loan Agreement. Critical Accounting Policies The preparation of our financial statements in conformity with generally accepted accounting principles requires us to make estimates, judgments and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. We evaluate our estimates on a regular basis and may revise our estimates. We base our estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent. Some of those judgments can be subjective and complex, and consequently, actual results may differ from those estimates. For any given individual estimate, judgment or assumption made by us, there may be alternative estimates, judgments or assumptions, which are also reasonable. The following sections include references to certain critical accounting policies that are impacted significantly by judgments, assumptions and estimates used in the preparation of our consolidated financial statements. These policies are also discussed in Note 2 to our Consolidated Financial Statements included in this annual report. We are also subject to risks and uncertainties that may cause actual results to differ from our estimates, judgments and assumptions, such as changes in the economic environment and competition. Certain of these risks and uncertainties are described in “Item 3.D.–Risk Factors” herein. 28 We believe that the following significant accounting policies are the basis for the most significant judgments and estimates used in the preparation of our consolidated financial statements: Revenue recognition We follow very specific and detailed guidelines for the measurement of revenue, several of which are discussed below.However, such guidelines may require the exercise of certain judgments, estimates and assumptions. Contracts and customer purchase orders are generally used to determine the existence of an arrangement. We assess whether the fee is fixed or determinable based on the payment terms associated with the transaction and whether the sales price is subject to refund or adjustment. We assess collectability based primarily on the creditworthiness of the customer as determined by credit checks and analysis, as well as the customer's payment history. When the sale arrangement includes customer acceptance provisions, revenue is not recognized before we have demonstrated that the criteria specified in the acceptance provisions have been satisfied, including a written approval received from the customer. We apply the guidance in Accounting Standards Codification, or ASC, 605 “Revenue Recognition” to determine if the contract or arrangement contains more than one unit of accounting, as defined in ASC Topic 605, and, if applicable, the allocation of the arrangement consideration to such units of accounting. All of our contracts include a warranty period and some also include training services.We have no obligation to provide installation services or customer service and support with sales of our products. In some cases, we offer support agreements as separate items with their own prices and sales terms. We believe that in the future these services/features may be sold separately, after the delivery of the systems. We sell most of our products and solutions through distributors, strategic alliance partners, value-added resellers, system integrators, OEMs and installers. We generally recognize revenue at the time of shipment to such distribution channels. Amounts received from customers prior to product shipment are classified as advances from customers. We generally do not grant the right to return except for replacement of defective products, for which a warranty allowance is recorded at the time of shipment. Allowances for product warranties We provide a 12-to-36 month warranty on all of our hardware products except for SMART Cabling System components, which, when installed by a certified cabling installer registered with us, is granted a 20-to-25 year warranty for system performance. The balance sheet provision for warranties for all periods through December 31, 2011 is determined based upon our experience regarding the relationship between sales and actual warranty expenses incurred. See Note 2L to our Consolidated Financial Statements included elsewhere in this annual report. This determination may require the exercise of certain judgments, estimates and assumptions. The warranty for our products is a basic manufacturer warranty accounted for under ASC “Topic 450 Contingencies” and is not a portion of multiple element revenue.Besides the warranty period, we have no obligation for continuing customer service and support. 29 Our provision for warranty is calculated for sales of carrier and enterprise systems (PairQ, PairView and our PatchView products).The formula that we use to estimate the warranty provision for the systems being sold for each period takes into consideration, among others, the following variables: number and nature ofsystems sold; price; remaining warranty period; and elements related to the customer’s history and traits (e.g., sales region, number of systems bought, past warranty claims experience). Our provision for warranty claims is calculated on a quarterly basis for sales of enterprise and carrier systems. Based on past years’ experience, the calculation of the enterprise product warranty provision is based on a fixed percentage of the sales of this product. The provision for the carrier products is calculated separately for each of those products to appropriately take into consideration any differences in product or customer characteristics (e.g., professionalism of the customer work force, environmental conditions and working conditions in the field). Allowances for doubtful accounts Our financial statements include an allowance that we believe adequately reflects the potential loss inherent in existing receivables for which collection is in doubt.In determining the adequacy of the allowance, we base our estimate on information-at-hand regarding the financial situation of debtors, the volume of their operations, the age of the balance owed, evaluation of security received from them or their guarantors and the existence of credit insurance policies and the terms of payment. If there is a major deterioration in a major customer's credit worthiness, or if actual defaults are higher than our historical experience, our estimates of the recoverability of amounts due to us could be adversely affected.This would result in an increase in our allowance for bad and doubtful debts, resulting in an increase in our general and administrative expenses and a decrease in our trade receivables. The balance sheet allowance for doubtful debts for all the periods through December 31, 2011 is determined as a specific amount for all accounts for whom collection is uncertain. In performing this evaluation, significant judgments and estimates are involved based upon the factors that affect a debtor's ability to pay, all of which can change rapidly and without advance warning. Inventories Inventories are stated at the lower of cost or market.In respect of work-in-process and finished products, the cost of raw materials and components is determined using the moving average basis and labor costs, and the cost of overhead components is determined on the basis of actual manufacturing costs.In determining inventory value, we make assumptions as to the market value of inventory.If there is a sudden and significant decrease in demand for our products or there is a higher risk of inventory obsolescence because of a rapidly changing technology and customer requirements, we may be required to increase our inventory write–downs and our gross margin could be adversely affected.In addition, we add the overhead from our manufacturing process to the cost of our inventory items. The amount of overhead allocated to cost of revenues is reviewed and updated periodically.Our write-offs of inventory in 2011 were $0.1 million, unchanged from their level in 2010. Accounting for Stock-based Compensation On December 31, 2011, we had several employee compensation plans, which are more fully described in “Item 6.E.- Share Ownership”. Prior to January 1, 2006, we accounted for those plans under the recognition and measurement provisions of ASC Topic 718 Compensation – Stock Compensation (“ASC Topic 718”), and related interpretations as permitted by ASC Topic 718. Effective January 1, 2006, we adopted the fair value recognition method detailed in ASC Topic 718 using the modified prospective transition method. Under that transition method, compensation cost recognized includes: (a) compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of ASC Topic 718, and (b) compensation cost for all share-based payments granted subsequent to January 1, 2006, based on the grant date fair value estimated in accordance with the provisions of ASC Topic 718. 30 The fair value of each option grant is estimated on the date of grant using the Black - Scholes option pricing model using the following assumptions: · The current price of the share is the fair market value of such shares at the date of issuance. · Dividend yield of zero percent for all relevant periods. · Risk free interest rates are as follows: Year ended December 31, Interest Rate (%) - · In 2011, grants of options totaled 217,850. · In 2010, there were no grants of options. · Expected term of 4 years for each option granted. · Expected volatility of 127.24% and 88.54% for the years ended December 31, 2011 and 2009, respectively. Most of our option awards are generally subject to graded vesting over a service period.In those cases, we recognize compensation cost on a straight-line basis over the requisite service period for the entire award. With respect to non-employees, we apply the fair value-based method of accounting set forth in ASC Topic 718 and ASC Topic 505 Equity, to account for stock-based compensation to non-employees. Using the fair value method, the total compensation expense is computed based on the fair value of the options on the date the options are fully vested. Accounting for Income Taxes As of January 1, 2007, we adopted ASC Topic 740 Income Taxes, which contains a two-step approach to recognizing and measuring uncertain tax positions accounted for in accordance with ASC Topic 740 Income Taxes. The first step is to evaluate the tax position taken or expected to be taken in a tax return by determining if the weight of available evidence indicates that it is more likely than not that, on an evaluation of the technical merits, the tax position will be sustained on audit, including resolution of any related appeals or litigation processes. The second step is to measure the tax benefit as the largest amount that is more than 50% likely to be realized upon ultimate settlement. As part of the process of preparing our consolidated financial statements, we are required to estimate our income taxes in each of the jurisdictions in which we operate. This process requires us to estimate our actual current tax exposure and make an assessment of temporary differences resulting from differing treatment of items, for tax and accounting purposes. We have recorded a valuation allowance of 12.9 million as of December31, 2011, which relates primarily to the value of the deferred tax asset consisting of our net operating loss carry-forwards. This indicates our management’s current determination that because we have yet to generate taxable income, we cannot determine that it is more likely than not that we will be able to use this asset in the future. For the year ending December 31, 2011, we did not generate any taxable income. In the event that we generate taxable income in the future, we may be required to adjust our valuation allowance. 31 While we believe the resulting tax balances as of December 31, 2011, 2010 and 2009 are appropriately accounted for in accordance with ASC Topic 740, ASC Topic 450 Contingencies and ASC Topic 740 Income Taxes as applicable; the ultimate outcome of such matters could result in favorable or unfavorable adjustments to our consolidated financial statements. We believe that we adequately provided for any reasonably foreseeable outcomes related to tax audits and settlement. However, our future results may include favorable or unfavorable adjustments to our estimated tax liabilities in the period the assessments are made or resolved, audits are closed or when statutes of limitation on potential assessments expire. See Note 7 to our Consolidated Financial Statements included elsewhere in this annual report. Results of Operations The following table sets forth, for the periods indicated, certain financial data expressed in dollars (U.S. dollars in thousands) and as a percentage of total revenue: Year Ended December 31, Sales $ % $ % $ % Cost of sales Gross margin Operating expenses: Research and development, gross Less – royalty-bearing participation - - ) ) Research and development, net Sales and marketing General and administrative Total operating expenses Operating loss ) Financial income (loss), net ) Other income 32 2. 0 - Net loss for the year ) Comparison of 2011, 2010 and 2009 Sales.Sales consist of gross sales of products less discounts and refunds. For additional details regarding the manner in which we recognize revenues, see the discussion under the caption “Critical Accounting Policies - Revenue Recognition” above. The following table provides a breakdown of our revenues by type of revenues and relative percentages of our total revenue during the last three fiscal years (U.S. dollars in thousands): Year Ended December 31, % Change 2011 vs. 2010 % Change 2010 vs. 2009 (Dollars in thousands) Enterprise Solutions $ $ $ 21
